DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT (R2-1706370) in view of Kim (US 2020/0328868).
Regarding Claims 1 and 13, CATT teaches a method for Semi-Persistent Scheduling (SPS), comprising:
sending, to a terminal device, a first uplink (UL) SPS configuration message via a Layer 1 signal to configure or deconfigure a UL SPS grant in a cell among one or more cells configured to the terminal device (page 2, section 2.2, see specifically L1 SPS command).
and receiving, from the terminal device, a first media access control (MAC) control element (CE) for confirmation of the first UL SPS configuration message (page 2, section 2.2, see specifically MAC CE).
 wherein the first MAC CE comprises a first indicator to confirm the first UL SPS configuration message (page 3, proposal 5, SPS configuration index and explicit.)
 or wherein there is a correspondence between the first UL SPS configuration message and the first MAC CE when there are two or more first UL SPS configuration messages to be sent and two or more first MAC CEs to be received (page 3, proposal 5, SPS configuration index and explicit.)
CATT fails to explicitly teach wherein the first indicator comprises a bitmap of one or more SPS configuration indexes.

The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 2 and 14, CATT teaches the method according to claim 1, further comprising: sending, to the terminal device, a plurality of second UL SPS configuration messages via the Layer 1 signal respectively to configure or deconfigure a plurality of UL SPS grants in a plurality of cells among the one or more cells respectively (page 2, section 2.2, see specifically L1 SPS command);
 and receiving, from the terminal device, a second MAC CE for confirmation of the plurality of second UL SPS configuration messages, wherein the second MAC CE comprises a second indicator to confirm the plurality of second UL SPS configuration messages (page 3, proposal 5, SPS configuration index and explicit.)

Regarding Claims 3 and 15, CATT teaches the method according to claim 1, wherein the first and second indicators comprise at least one of one or more SPS configuration indexes  (page 3, proposal 5, SPS configuration index and explicit.)

Kim from the same or similar field of endeavor teaches one or more cell indexes; a bitmap of one or more cell indexes; and a bitmap of one or more SPS configuration indexes (¶ [0062], see specifically control command and bitmap.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 4 and 16, CATT fails to explicitly teach the bitmap of one or more cell indexes is ordered from least significant bit to most significant bit according to a value of the one or more cell indexes in an increasing or decreasing order.  
Kim from the same or similar field of endeavor teaches the bitmap of one or more cell indexes is ordered from least significant bit to most significant bit according to a value of the one or more cell indexes in an increasing or decreasing order (¶ [0062], see specifically LSB).
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.

The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 5 and 17, CATT fails to explicitly teach a length of the bitmap of one or more cell indexes is fixed or depends on a number of the cells that are configured for the terminal device.
Kim teaches a length of the bitmap of one or more cell indexes is fixed or depends on a number of the cells that are configured for the terminal device (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 6 and 18, CATT fails to explicitly teach wherein each configured cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell for 
Kim from the same or similar field of endeavor wherein each configured cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell configured with UL SPS for the terminal device has a corresponding bit in the bitmap of one or more cell indexes (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 7 and 19, CATT fails to explicitly teach a size of the cell index is fixed or depends on a maximum number of cells that can be configured in a carrier aggregation scenario.  
Kim teaches a size of the cell index is fixed or depends on a maximum number of cells that can be configured in a carrier aggregation scenario (¶ [0062], see specifically one bite and 7 indices. 
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 8 and 20, CATT teaches a UL SPS configuration is associated with a cell and is assigned with a unique SPS configuration index (page 3, proposal 5, SPS configuration index and explicit.)

Regaarding Claims 9 and 21, CATT teaches the bitmap of one or more SPS configuration indexes is ordered from least significant bit to most significant bit according to respective values of the one or more SPS configuration indexes in an increasing/decreasing order.  
Kim from the same or similar field of endeavor teaches the bitmap of one or more SPS configuration indexes is ordered from least significant bit to most significant bit according to respective values of the one or more SPS configuration indexes in an increasing/decreasing order (¶ [0062], see specifically LSB).
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.

The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 10 and 22, CATT fails to explicitly teach a length of the bitmap of the one or more SPS configuration indexes is fixed or depends on a number of the UP SPS configurations that are configured for the terminal device.  
Kim from the same or similar field of endeavor teaches a length of the bitmap of the one or more SPS configuration indexes is fixed or depends on a number of the UP SPS configurations that are configured for the terminal device (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 11 and 23, CATT fails to explicitly teach the cell index in the MAC CE indicates that the corresponding cell is applied with the UL SPS configuration and the SPS configuration index in the MAC CE indicates that the corresponding SPS configuration associated with a cell is applied with the UL SPS configuration.  
Kim teaches the cell index in the MAC CE indicates that the corresponding cell is applied with the UL SPS configuration and the SPS configuration index in the MAC CE indicates that the corresponding SPS configuration associated with a cell is applied with the UL SPS configuration (¶ [0062], see specifically control command and bitmap. Examiner submits that each byte of the bitmap would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 12 and 24, CATT teaches wherein the correspondence comprises at least one of_ a sending order of the first UL SPS configuration message corresponding to a receiving order of the first MAC CE; a timing correspondence between the sending of the first UL SPS configuration message and the receiving of the first MAC CE; and a carrier correspondence between the carrier for which the 

Regarding Claims 25 and 27, CATT teaches a network device, comprising:
sending, to a terminal device, a first uplink (UL) SPS configuration message via a Layer 1 signal to configure or deconfigure a UL SPS grant in a cell among one or more cells configured to the terminal device (page 2, section 2.2, see specifically L1 SPS command).
and receiving, from the terminal device, a first media access control (MAC) control element (CE) for confirmation of the first UL SPS configuration message (page 2, section 2.2, see specifically MAC CE).
 wherein the first MAC CE comprises a first indicator to confirm the first UL SPS configuration message (page 3, proposal 5, SPS configuration index and explicit.)
 or wherein there is a correspondence between the first UL SPS configuration message and the first MAC CE when there are two or more first UL SPS configuration messages to be sent and two or more first MAC CEs to be received (page 3, proposal 5, SPS configuration index and explicit.)
CATT fails to explicitly teach a processor; and a memory, the memory containing instructions executable by the processor and wherein the first indicator comprises a bitmap of one or more SPS configuration indexes
Kim from the same or similar field of endeavor teaches a processor; and a memory, the memory containing instructions executable by the processor (¶ [0268] – [0282], see the hardware for the UE and eNB.)
wherein the first indicator comprises a bitmap of one or more SPS configuration indexes (¶ [0062], see specifically control command and bitmap.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.

The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. 
Applicant argues, Claim 1 is allowable over the combination of CATT and Kim because the combination fails to teach all features of the claim. Specifically, the combination of CATT and Kim fails to teach at least receiving a first MAC CE for confirmation of the first UL SPS configuration message comprising a first indicator to confirm the first UL SPS configuration message where "the first indicator comprises a bitmap of one or more SPS configuration indexes." The Patent Office admits that "CATT fails to explicitly teach wherein the first indicator comprises a bitmap of one or more SPS configuration indexes." In an attempt to remedy this deficiency, the Patent Office refers to paragraph 0062 of Kim stating "see specifically control command and bitmap." Applicant respectfully disagrees that this teaches the claimed features.
 CATT does not teach any use of a bitmap. Further, the bitmap of Kim refers to different SCells and is not related to one or more SPS configuration indexes: "The control command is structured in the form of a bitmap of which the first bit corresponds to the SCell 1, the second bit to SCell 2, and the nt bit to SCell n." There is no teaching or suggestion of using a bitmap for any purpose. There is no teaching or suggestion of using a bitmap for SPS configuration indexes. As such, the combination of CATT and Kim 
In response to a previous presentation of these deficiencies, the Patent Office admitted that "Applicant is correct that Kim is using it for SCELL's and not SPS indexes."8 Instead, the Patent Office used the Applicant's disclosure as a roadmap for combining unrelated features: "it would have been obvious to improve the commands of CATT which are SPS indexes using the bitmaps of Kim in a MAC control element. In essence, using the bitmaps of Kim to convey the information related to SPS indexes in CATT. This would allow the system to easily structure the data in a way that it can be readily used by the remote terminal."
The only motivation to combine the features of claim 1 is found in Applicant's disclosure. Such a reconstruction is impermissible hindsight. "[I]mpermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art." When a judgment of obviousness takes into account "knowledge gleaned only from applicant's disclosure,"" such a reconstruction is proper. 
Applicant respectfully submits that the Patent Office has not provided any reasonable motivation to combine that was based only on knowledge which was within the level of ordinary skill at the time the claimed invention was made. As discussed above, the alleged motivations provided by the Patent Office are either technically incorrect or lacking sufficient specificity. As such, since there is no reason or motivation for a person of ordinary skill in the art at the time of invention to combine these separate teachings, the combination of CATT and Kim is improper. Therefore, claim 1 is allowable over the combination of CATT and Kim.
Examiner disagrees, CATT teaches the use of a SPS configuration index, but does not teach the use of a bitmap to convey this information. A bitmap is an arrangement of data (i.e. a ordinary and common data structure), a manner of conveying particular meaning from a sender to a recipient. One of 
Looking to KSR v. Teleflex 550 U.S. 398 (2007):
Finally, in Sakraida v. AG Pro, Inc., 425 U. S. 273 (1976), the Court derived from the precedents the conclusion that when a patent “simply arranges old elements with each performing the same function it had been known to perform” and yields no more than one would expect from such an arrangement, the combination is obvious. Id., at 282.

In this case, the bitmap is an old element, it performs exactly the same function that it had been known to perform (in this case, conveying binary 1’s and 0’s), simply using the bitmap of Kim to convey the information of CATT would perform the same function and yields the same result, therefore the combination is obvious. 
By Applicant’s logic, attaching the conveyance of a different data structure to the transmission would yield a patentable, novel and nonobvious invention, unless a reference could be found of that particular data structure transmitting the exact same data. 
Looking again to KSR:
Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress and may, in the case of patents combining previously known elements, deprive prior inventions of their value or utility.

Examiner submits that this would be the product of ordinary innovation, would deprive the CATT reference of its value and utility, and is properly rejected by the combination of CATT and Kim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419